In re Polizzi, Andrea; — Plaintiff; Applying For Supervisory and/or Remedial Writs, Parish of St. Tammany, 22nd Judicial District Court Div. H, No. 508728; to the Court of Appeal, First Circuit, No. 2014 KW 0630.
Denied. By pleading guilty relator relieved the state of its burden of proof. See generally State v. Crosby, 338 So.2d 584, 591 (La.1976) (“[A] plea of guilty by its nature admits factual guilt and relieves the state of the necessity to prove it by a contested trial.”). Relator also failed to carry her burden post-conviction of proving counsel’s representation fell below an objective standard of reasonableness and that there is a reasonable probability that, but for counsel’s unprofessional errors, the result of the proceeding would have been different.
See La.C.Cr.P. art. 930.2; see also State v. Washington, 491 So.2d 1337 (1986).
HUGHES, J., would grant.